



COURT OF APPEAL FOR ONTARIO

CITATION: Toronto-Dominion Bank v. Tang, 2014 ONCA 657

DATE: 20140924

DOCKET: M43829 (C57683)

Juriansz, LaForme and Lauwers JJ.A.

BETWEEN

The Toronto-Dominion Bank

Plaintiff (Respondent)

and

Weizhen Tang
and
    Hong Xiao

Defendants (
Applicant
)

Weizhen Tang, acting in person

Jeffrey Kukla, for the respondent

Heard and released orally: September 17, 2014

On a motion to review the order of Justice E.A. Cronk of
    the Court of Appeal for Ontario, dated May 20, 2014.

ENDORSEMENT

[1]

The Registrar dismissed Mr. Tangs appeal due to delay on December 4,
    2013. That dismissal was set aside by Rouleau J.A., who granted Mr. Tang an
    extension of time until March 13, 2014 to perfect his appeal. He failed to do
    so and his appeal was again dismissed by the Registrar on March 14, 2014. Mr.
    Tang then brought a motion seeking an extension of time to review the order of
    Rouleau J.A., which came before Cronk J.A. on May 16, 2014.

[2]

During the hearing of the motion before Cronk J.A., it became apparent
    that Mr. Tang was actually seeking a further extension of time to perfect his
    appeal. Cronk J.A. dealt with the motion on that basis. She dismissed the
    motion because of the delays in the appeal process and because the appeal was
    without any discernable merit.

[3]

Today, Mr. Tang seeks a further adjournment. He requests that we stay
    the appeal until the appeal of his criminal conviction is determined, at which
    time he anticipates he will have the funds to retain a lawyer. He also requests
    a variety of other relief that is beyond the bounds of the motion before us.

[4]

The decision of Cronk J.A. is a discretionary one. A discretionary
    decision cannot be set aside unless the judge made an overriding error or reached
    her decision based on the application of a wrong principle. Neither type of
    error is present here.

[5]

The motion is dismissed.

[6]

Costs are fixed in favour of the respondent on a full indemnity scale,
    as provided in the charge, in the amount of $6,538.72, all inclusive.

R.G. Juriansz J.A.

H.S. LaForme J.A.

P.
    Lauwers J.A.


